Pratt, J.
It is difficult to decide what process of reasoning was adopted by the jury in order to reach such a verdict as was rendered in this case. A verdict for the defendants might well have been rendered, but having decided in favor of the plaintiff, it seems hardly plausible to find a verdict in so small an amount.
But the case involved pure questions of fact. That the defendant sold the plaintiff’s husband liquor, the jury has found; the next question is how much she had been injured in her means of support. The jury has determined the amount at twenty-five dollars; while the amount seems totally inadequate, yet this case falls within that class usually called “ hard actions,” in which the verdict of a jury is seldom disturbed, unless it is manifestly the result of partiality, passion or prejudice.
It is possible to harmonize this verdict with the evidence without ascribing improper motives to the jury. Considering the habits of the plaintiff’s husband, it may well be that the jury believed that all the plaintiff had suffered in her means of support was the twenty-five dollars stated in their verdict.
Considering the nature of the action and all the testimony given upon the trial, we do not think this is a case where a new trial ought to-be granted.
Judgment affirmed, with costs.